Citation Nr: 1209281	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the Air Force from October 1961 to August 1962.  He also had additional Air Force Reserves service beginning in the late 1950's, prior to active duty service.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claims.

The Board notes that the Veteran was previously scheduled for a VA examination in March 2010.  Although the Veteran was notified of the scheduled examination, he failed to appear.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the Muskogee RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he currently experiences bilateral hearing loss and tinnitus, which he contends began during active duty service as a result of acoustic trauma, and says have both been present ever since.  Alternatively, he has also claimed that he first began to experience hearing loss difficulties during his service in the Air Force Reserves prior to active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty; any period of active duty for training ("ACDUTRA"), during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training ("INACDUTRA") during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

Furthermore, every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2011)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2011).

As an initial matter, the Board observes that, in the November 2009 rating decision, the RO appears to have erroneously reviewed the Veteran's service records for his period of Air Force Reserves duty and used these records instead of his period of confirmed active duty service, from October 1961 to August 1962, to determine whether a hearing loss disorder was present during service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this respect, while the Board notes that the Veteran's service treatment records appear to reveal no evidence of a bilateral hearing loss or tinnitus disorder prior to active duty service, at the time of his April 1962 active duty service separation examination, audiometric findings indicated a possible high frequency hearing loss of 45 decibels  (converted to American National Standards Institute Specifications (ANSI) for Audiometers) at 4000 hertz. 

In addition, the Veteran has submitted a statement from his private physician linking his current sensorineural hearing loss and tinnitus to noise exposure in service.  

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's hearing loss disorder and tinnitus were either caused or aggravated by active duty service, or whether such disorders pre-existed active duty service are needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the Veterans Claims Assistance Act of 2000 ("VCAA") (Pub. L. No. 106-475, 114 Stat. 2096 (2000)) for warranting a VA examination (that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service) is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Nevertheless, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims ("Court") has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).

Moreover, because the Veteran submitted a recent treatment report from a private physician regarding a current hearing loss disorder, there is the possibility that there are additional outstanding treatment reports from this physician or other physicians that have not been obtained.  Therefore, on remand, an attempt must be made to obtain such records.

In addition, as discussed above, the Veteran is also shown to have a period of Air Force Reserve duty in the late 1950's and has claimed at various times during the period on appeal that his bilateral hearing loss and/or tinnitus disorders stem from his Air Force Reserves duty.  However, it does not appear that the RO exhausted all efforts in an attempt to verify the appellant's periods of ACDUTRA and INACDUTRA, nor did it make a formal finding regarding whether the records associated with each verified period of service were present in the claims folder or whether they were unavailable.  In this regard, the Board notes that service connection could be warranted if it is also determined that the Veteran has a current hearing loss disorder that was either incurred in or aggravated by his Air Force Reserves duty.  Similarly, there is also a possibility that service connection for tinnitus could be warranted if it is determined that such condition was incurred in or aggravated by ACDUTRA service.  

As such, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claims cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

Finally, the Board observes that, although the Veteran received an initial VCAA letter in September 2009, detailing the requirements for establishing a claim of entitlement to service connection for bilateral hearing loss on a direct basis, this letter does not appear to contain information concerning how to establish a successful claim for service connection for bilateral sensorineural hearing loss on a presumptive basis.  Moreover, the letter contains no information as to how to substantiate a service connection claim based on aggravation of a pre-existing condition by military service.  Accordingly, on remand, the RO/AMC should send another VCAA letter informing the Veteran of these requirements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a new VCAA letter informing him of the requirements for establishing a claim of entitlement to service connection for bilateral sensorineural hearing loss on a presumptive basis AND the requirements for substantiating a claim of entitlement to service connection based on aggravation of a pre-existing condition by military service.  The Veteran should be afforded a reasonable amount of time to respond to such letter.

2.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for a hearing loss or tinnitus disorder (to include Dr. Lisa Irby) since December 2009.  Any records obtained should be associated with the claims folder.  Any negative reply must also be noted in the claims folder.
3.  The RO/AMC should ask the VA Record Management Center ("RMC") to search for records pertaining to the appellant, to specifically include records pertaining to periods of ACDUTRA and INACDUTRA. If the RMC has no records, request that it provide guidance as to where such records might be located and request records from any location suggested by the RMC. 

4.  If no service treatment records are located by the RMC or at any location suggested by the RMC, request that the National Personnel Records Center ("NPRC") make a search for such records.  If personnel records sufficient to establish the appellant's dates of performance of ordered National Guard service have not been located, ask NPRC to search for personnel (administrative or 201 file) records related to the Veteran's Air Force Reserves duty.

5.  If no personnel records are located by NPRC or any other agency, request that the Air Reserve Personnel Center at Buckley AFB, Colorado search for personnel records for the appellant.

6.  If complete service treatment and personnel records are not located, contact the Oklahoma Adjutant General or other appropriate agency and request a search for service treatment and personnel records for the appellant.

7.  Thereafter, the RO/AMC should enumerate (month, day, year) and verify all periods of ACDUTRA and INACDUTRA. This must be clear and should consist of more than just the appellant's retirement points.  Any records obtained must be associated with the claims folder.

8.  The RO/AMC should prepare a formal finding memorandum regarding the presence or absence of service treatment and personnel records regarding each period of service identified.   The appellant should be notified of such findings and be provided with an opportunity to respond.

9.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and severity of any current sensorineural hearing loss and/or tinnitus disorder.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner is asked to especially consider and comment on the medical report (dated December 2009) from Dr. Lisa Irby, who opined that the Veteran has sensorineural hearing loss and tinnitus as a result of noise-induced trauma in service. The examiner should elicit from the Veteran a complete history of the Veteran's noise exposure and hearing loss symptomatology (prior to, during and after periods of active military service) and must note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his/her opinion.  

a.)  Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed hearing loss or tinnitus disorder was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by any incident of service, to include acoustic trauma either before or during active duty service or, for sensorineural hearing loss, was present to a degree of at least 10 percent within one year of the appellant's August 1962 release from active duty.  In considering the opinion of Dr. Irby, if the VA clinician finds that any currently-diagnosed hearing loss and/or tinnitus is not related to service, he or she is asked to explain his/her opinion in relation to that provided by Dr. Irby.  Any and all opinions must be accompanied by a complete rationale.

b.)  The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

c).  If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

10.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

